Citation Nr: 1037833	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease 
of the lumbar spine, rated as 10 percent disabling from September 
1, 2002, and as 40 percent disabling from December 5, 2005.  

2.  Entitlement to a higher rating for gastroesophageal reflux 
disease (GERD), rated as noncompensably disabling from September 
1, 2002, and as 10 percent disabling from August 13, 2004.

3.  Entitlement to a higher rating for radiculopathy of the left 
lower extremity, rated as 10 percent disabling from September 1, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart

 
INTRODUCTION

The Veteran had active service from December 17, 1981, to August 
31, 2002; the record shows that he had additional service of 
three years and eleven months prior to that.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2003, March 2005, and January and June 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Inasmuch as all of the rating 
questions currently under consideration were placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized the issues 
as set forth on the title page.  

The veteran testified before the undersigned Veterans Law Judge 
at a hearing in October 2007.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Prior to December 5, 2005, the Veteran's disability due to 
degenerative disc disease of the lumbar spine equated to slight 
limitation of motion.  

2.  From December 5, 2005, until March 30, 2007, the Veteran's 
disability due to degenerative disc disease of the lumbar spine 
equated to limitation of forward flexion of the thoracolumbar 
spine to 10 degrees, with no evidence of incapacitating episodes 
as defined by regulation, and no evidence of any additional 
associated objective neurologic abnormalities (beyond the 
radiculopathy of the left lower extremity which has been 
separately rated).  

3.  Since March 30, 2007, the Veteran's disability due to 
degenerative disc disease of the lumbar spine has equated to 
limitation of forward flexion of the thoracolumbar spine to 45 
degrees, with no evidence of incapacitating episodes as defined 
by regulation, and no evidence of any additional associated 
objective neurologic abnormalities (beyond the radiculopathy of 
the left lower extremity which has been separately rated).  

4.  Prior to August 13, 2004, the Veteran's GERD was 
characterized by minimal symptoms, a relatively normal upper GI 
series, and avoidance of symptoms by avoiding spicy foods.  

5.  Since August 13, 2004, the Veteran's GERD has been 
characterized by heartburn symptoms, but no complaints of 
dysphagia, regurgitation, or substernal, arm, or shoulder pain 
productive of considerable impairment of health.  

6.  The Veteran's radiculopathy of the left lower extremity has 
been characterized principally by numbness and tingling 
throughout the course of the claim.  


CONCLUSIONS OF LAW

1.  Higher initial ratings for the Veteran's degenerative disc 
disease of the lumbar spine are not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for higher initial ratings for the Veteran's 
gastroesophageal reflux disease have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.20, 4.114, Diagnostic 
Code 7346 (2009).  

3.  The criteria for a higher initial rating for the Veteran's 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 
4.7, 4.124a, Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2002, 
July 2005, March 2006, and February and October 2008.  Although 
the complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
apprised of the changes in the criteria for evaluating 
disabilities of the spine.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claims.  
VA has no duty to inform or assist that was unmet. 

II.  Spine

The Veteran's STRs reflect periodic complaints of back pain.  A 
June 1999 treatment note indicated that the Veteran had full 
range of motion with pain, and no bowel or bladder dysfunction.  
A March 2000 note indicates that the Veteran was seen for low 
back pain after reaching for a coffee pot.  The note shows that 
the Veteran was very vague regarding pain characteristics or 
distribution.  There were no bladder problems reported, and the 
Veteran reported no history of back trauma.  A follow-up note 
dated in May 2000 indicates that the Veteran's mechanical low 
back pain had not resolved, and that he continued to deny any 
bladder or bowel dysfunction, or any precipitating back trauma.  
A March 2001 treatment note, about six months prior to separation 
from military service, indicated that the Veteran was seen again 
for back pain.  An MRI revealed a herniated disk at L5-S1.  The 
note indicates that the Veteran was offered surgery, and that he 
said he would think about his options.  

A February 2003 VA examination reported that range of motion was 
approximately normal with 70 degrees of flexion, 20 degrees of 
extension, and 30 degrees of lateral bending in each direction.  
The examiner's diagnosis was that the Veteran complained of 
chronic lumbosacral strain with symptoms of radiculopathy, but 
that the examination was normal.  

The Veteran's lumbar spine disability was originally rated as 
non-compensably (zero percent) disabling, and included symptoms 
of radiculopathy.  The Veteran disagreed with this assessment, 
and he was subsequently given another examination in February 
2005.  That examiner noted that the Veteran reported recurrent 
low back pain since the early 1980s, and that his duties in 
service involved a lot of heavy lifting and pushing.  He 
accomplished all of his activities of daily living by himself.  
He reported that he had quit his post-service job as a building 
and grounds quality assurance worker about two years previously 
"for this and other reasons."  The "other reasons" for 
quitting his job were unclear to the examiner.  

The February 2005 examiner noted that a September 2004 MRI showed 
degenerative disk disease at L5-S1 with bilateral L5 foraminal 
stenosis.  On examination, the Veteran demonstrated normal 
posture and gait without the use of any assistive devices.  He 
demonstrated almost no mobility of the spine in formal range of 
motion testing, but was able to bend forward and show the 
examiner how he put his shoes on and off, and was also able to 
get in and out of the chair, and on and off the examination 
table, without apparent difficulty, and he required no assistance 
in sitting up from the supine position on the examination table.  
The Veteran admitted to his examiner that he could move further 
than he demonstrated, but chose not to do so because of 
"pressure."  The examiner reported that the Veteran was willing 
to demonstrate only 15 degrees of flexion, five degrees of 
extension, zero degrees of lateral bending in each direction, and 
about 20 degrees of rotation in each direction.  Truncal rotation 
and axial loading also produced complaints of significantly 
increased low back pain, which, according to the examiner, are 
non-physiologic responses.  The examiner noted that there was no 
pain on range of motion or flare-ups other than as specifically 
noted.  There were no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

Tendon reflexes were normal and equal at knees and ankles, and 
the lower extremity strength and sensory responses were normal.  
Straight leg testing in the sitting position was fully negative 
with full extension of each knee while in a sitting position with 
approximately 90 degree hip flexion.  "Quite to the contrary," 
the examiner reported, in the supine position, elevation of 
either leg to approximately 10 degrees produced complaints of 
severe low back pain.  The examiner noted that these inconsistent 
results constituted a significant degree of non-physiologic 
response and raised the suspicion of symptom exaggeration.  

The examiner diagnosed lumbar degenerative disc disease, but with 
clinical suspicion of some degree of symptom exaggeration on the 
Veteran's part, and added that the Veteran demonstrated normal 
posture and gait without the use of any assistive devices.  He 
also noted that the Veteran was awaiting surgery on the lumbar 
spine in the near future, and, because it was likely that this 
surgery would improve symptomatology and level of function, it 
might be worth having the Veteran back for another examination a 
few months after his surgery.  

The Veteran's back disability was reevaluated by the RO in a 
rating decision dated in March 2005.  Based on a review of the 
record in its entirety, the RO awarded a rating of 10 percent, 
effective from September 1, 2002, the day following separation 
from active service, based on slight limitation of motion of the 
lumbar spine under the rating criteria in effect at the time.  
See 38  C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  (It was 
this rating decision that also granted a separate compensable 
evaluation for radiculopathy in the left lower extremity, rated 
as 10 percent disabling, also effective from September 1, 2002.) 

The Veteran was afforded another examination in December 2005.  
The Veteran complained of experiencing back pain 24 hours a day 
that presented in the midline of the lumbar region and radiated 
laterally.  He also complained of a constant numbness and 
tingling on the left lateral aspect of the left leg that went 
below the knee, and also in the right leg after standing for more 
than five minutes.  The Veteran reported that he was working 
part-time at a shopping center doing maintenance.  Prior to that, 
he said, he worked for a town government for a year and a half, 
but that the job required a lot of driving, and that, as a 
result, he would develop increased back pain after sitting for 30 
minutes.  The Veteran averred that he had left that job because 
of his back pain.  

Examination revealed no point of tenderness along the lumbosacral 
spine.  Straight leg raises were negative, and the Veteran had 
5/5 strength in his lower extremities.  There was some decreased 
sensation over the lateral aspect of the left leg.  The Veteran 
demonstrated flexion to 10 degrees, with pain, and extension to 5 
degrees, also with pain.  Lateral flexion was from zero to 10 
with pain, and lateral rotation was to 40 degrees, with pain from 
20 to 40 degrees.  There were no additional limitations caused by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  X-rays showed mild degenerative disc disease at 
the L5-S1 level.  The examiner's diagnosis was lumbosacral DJD 
with L5 radiculopathy bilaterally, constant on the left, and 
intermittent on the right.  

In an addendum dated in January 2006, the examiner noted that he 
had reviewed the Veteran's case file and most recent examination.  
He noted that an EMG in September 2004 showed an L5-S1 
polyradiculopathy on the left with a sensorimotor polyneuropathy.  
He also noted that an MRI in September 2004 showed degenerative 
joint disease at L5-S1 and moderate bilateral L-5 foraminal 
stenosis.  He diagnosed degenerative joint disease of L5-S1 with 
resulting left L5-S1 radiculopathy, which he opined is more 
likely than not to have been present when the Veteran was on 
active duty.  As a result, the examiner opined that the Veteran's 
current bilateral L-5 foraminal stenosis is secondary to his 
degenerative joint disease.  He also opined that it is less than 
likely as not that the Veteran's sensory polyneuropathy of the 
bilateral legs is secondary to his back condition.  As for the 
Veteran's decreased flexion from zero to 10 degrees, the examiner 
opined that this was more likely secondary to muscle stiffening 
secondary to lack of use of his back.  

In a rating decision dated in June 2006, the Veteran's spine 
disability was evaluated as being 40 percent disabling, effective 
December 5, 2005, the date of the examination that first showed 
that a higher rating was warranted under rating criteria that 
became effective in September 2003, discussed below.  

Of record is the report of a March 30, 2007, examination that 
reported that the Veteran could flex to 45 degrees, extend to 20 
degrees, laterally flex to 25 degrees to the left and 30 degrees 
to the right, and rotate 35 degrees to the right, 30 degrees to 
the left.  The examination found that there was spine pain on 
motion; no indication was given on the examination report that 
pain limited motion.  Neurologic system was reported as normal.  
The diagnosis was intervertebral disc syndrome (IVDS).  

The record shows that the Veteran underwent lumbar spine surgery 
in December 2007.  The surgery consisted of an L5 to S1 
decompression, posterior lumbar interbody fusion, posterolateral 
fusion, bone morphogenic protein, PEEK implantation and 
instrumentation.  

The Veteran's most recent spine examination of record was in 
April 2009.  The examiner noted that x-rays from April 2009 show 
fusion with an anterior intervertebral cage at L5-S1 that 
resulted from the December 2007 surgery.  An EMG from May 2008 
reported that bilateral lower extremities were normal.  The 
Veteran reported having pain all day every day going into the 
thighs, with numbness and tingling.  He reportedly used a brace 
with relief, and a cane as needed.  There was no reported 
physician-directed bed rest, and there was no report of bowel or 
bladder incontinence.  He reported that he was unable to stand or 
walk more than five minutes, and was unable to bend, lift, 
exercise, or participate in sports.  He reported that, while he 
still owned his own landscaping business, he did not do any of 
the work himself because of his self-reported restrictions.  

Examination revealed a well-developed, markedly obese male with 
no limp, using no assistive devices.  The spine had normal 
curvatures, and there was no tenderness or spasm.  Flexion was to 
50 degrees, extension and lateral bending were all to 30 degrees, 
rotation was to 45 degrees bilaterally.  There was pain at the 
end of all ranges of motion; there was no diminution with 
repetitive testing.  There was no indication that the Veteran had 
pain, weakness, fatigue, incoordination, or other functional loss 
that was tantamount to greater limitation of motion.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction must 
be made between a veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Consequently, the Board 
will evaluate the Veteran's spine disability claim as a claim for 
a higher evaluation of an original award, effective from the date 
of award of service connection, and will stage the award as did 
the RO, based on the evidence of record.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted above, the effects of pain on use, 
functional loss, and incoordination were taken into account in 
assessing the range of motion of the Veteran's lumbar spine.  

During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The Veteran was 
notified of these changes that affect the rating of his back 
disability in a January 2007 statement of the case (SOC) and an 
October 2009 supplemental SOC (SSOC).  

The changes made effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of incapacitating 
episodes.  Under this formula, a 10 percent rating is for 
application with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 12 
months.  A 20 percent rating is for application with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent rating is for application with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is for 
application with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Id.  A note to 
this formula defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id.  IVDS may be rated under this formula or by 
combining the ratings for chronic orthopedic and neurologic 
manifestations of IVDS.  

The second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2007), 
or, in the case of IVDS, a rating based on incapacitating 
episodes, whichever results in the higher rating.  Because the 
changes became effective during the pendency of the claim, the 
Board must determine whether the revised versions are more 
favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, even 
if the Board finds a revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

The new General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the aria of the spine affected by residuals of injury 
or disease.  A note calls for evaluation of any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Under the new General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  

Alternatively, the rating criteria provide a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
rather than the General Rating Formula.  Under this formula, a 10 
percent rating is for application with incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months.  A 20 percent rating is for 
application with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is for application with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 60 
percent rating is for application with incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  Id.  A note to this formula defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  Here, there is no 
evidence that the Veteran has had any incapacitating episodes as 
defined.  

Service connection has been made effective from September 1, 
2002.  At that time, limitation of motion of the lumbar spine was 
evaluated utilizing the rating criteria found at Diagnostic Code 
5292.  38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5292, a 
10 percent rating was for application when there was slight 
limitation of the lumbar spine, a 20 percent rating was for 
application when there was moderate limitation of motion, and a 
40 percent rating was for application when there was severe 
limitation of motion.  These criteria were in place until the 
2003 changes to the code.  

The Board can find no evidence of record suggesting that a 
higher, 20 percent, award is warranted based on moderate 
limitation of motion.  As noted, the Veteran was awarded a 10 
percent evaluation for slight limitation of motion from September 
1, 2002.  The Board can find no evidence that would warrant a 
higher evaluation for moderate limitation of motion under the old 
rating criteria.  

The Board has explored the possibility of evaluating the 
Veteran's spine disability utilizing the alternative rating 
criteria, incapacitating episodes, found at Diagnostic Code 5293, 
intervertebral disc syndrome.  However, as noted in the 
summarized reports of medical examinations above, there is no 
evidence that the Veteran has ever experienced an incapacitating 
episode as described in the rating criteria.  

In sum, the Board can find no basis for an initial rating higher 
than the 10 percent awarded effective as of the day following the 
Veteran's separation from military service based on the criteria 
in effect then, including the first change, effective in 
September 2002, that changed the manner of evaluating IVDS based 
on incapacitating episodes.  (As noted below, a separate 
compensable rating has already been assigned for neurologic 
manifestation.)

The Veteran's spine disability was evaluated as being 40 percent 
disabling, effective December 5, 2005, in a rating decision dated 
in June 2006.  The effective date was the date of the examination 
that first showed that a higher rating was warranted.  That 
examination revealed that the Veteran could only flex his 
thoracolumbar spine to 10 degrees, which, under the new criteria, 
warranted a 40 percent rating because forward flexion was limited 
to 30 degrees or less.  The Board finds that a rating higher than 
the 40 percent currently assigned is not warranted in light of 
the facts in evidence.  A higher rating is not warranted because 
there is no ankylosis, which would be required for either a 50 
percent or a 100 percent award.  Moreover, as discussed above, 
the Veteran's March 2007 examination showed that he could flex to 
45 degrees, and his most recent examination, in April 2009, 
showed that he could flex to 50 degrees, which, under the current 
rating criteria, would not warrant even the 40 percent currently 
assigned.  There has been no indication by any examiner that the 
Veteran experiences any functional loss that equates to 
disability greater than already contemplated by the limits of 
motion noted by the examiners.  Consequently, a higher rating is 
not warranted based on the application of the principles 
enunciated in DeLuca, supra.  As previously noted, the Veteran 
has never experienced any incapacitating episodes, disallowing a 
higher award for IVDS based on incapacitating episodes.  

The newest rating criteria also contains a Note (1) that calls 
for evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment.  As 
noted in the examination summaries, there has never been any 
report of any associated neurologic abnormality other than the 
Veteran's left leg radiculopathy, which has been rated 
separately, and which is discussed below.  (The Veteran also 
appears to experience a polyneuropathy affecting all extremities, 
but an examiner has specifically indicated that this is not due 
to his back disability, and the RO has not awarded service 
connection for such a process.)  Thus, the Board finds that a 
rating higher than the currently awarded 40 percent from December 
5, 2005, is not warranted under any of the applicable rating 
criteria.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  38 
C.F.R. § 3.321(b), 4.1.  To accord justice to the exceptional 
case where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits, or the Director, Compensation 
and Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The Board finds, however, that the evidence does not 
show an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected lumbar spine 
disability has resulted in frequent periods of hospitalization or 
in marked interference with employment due exclusively to his 
service-connected disability.  Id.  In this regard, the Board 
notes that at his April 2009 examination, he reported that, while 
he does not do any of the manual labor himself because of his 
self-reported back restrictions, he still owns his own 
landscaping business, thus demonstrating that, while there is 
interference with his employment in that he cannot do arduous 
manual labor himself, he is not kept from running his own 
business because of his service-connected disability.   

The Board also notes that, in a recent decision, the Court cited 
with approval an opinion by the VA General Council Opinion that 
states that, if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.   
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As can be seen, the 
medical evidence shows that the rating criteria for disabilities 
of the spine reasonably describe the claimant's current 
disability level and symptomatology.  Accordingly, the Board 
finds that the veteran's disability picture is contemplated by 
the rating schedule, that the assigned schedular evaluation is 
therefore adequate, and that consequently a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation is not required.  Id.  

To summarize, the Board finds that the preponderance of the 
evidence shows that an initial rating higher than the awarded 10 
percent is not warranted from September 1, 2002, and that a 
rating higher than the currently assigned 40 percent is not 
warranted from December 5, 2005.  

III.  GERD

The Veteran is service connected for GERD, rated as 
noncompensably disabling from September 1, 2002, and as 10 
percent disabling from August 13, 2004.  He contends that both 
evaluations should be raised.  For the following reasons, the 
Board finds that a higher rating for either period is not 
warranted.   

A post-service VA examination given in February 2003 noted that 
the Veteran complained of frequent heartburn and gas in the past, 
relieved by over-the-counter antacids.  An upper GI series, it 
was noted, was apparently relatively normal.  The Veteran 
reported that he avoided symptoms by avoiding spicy foods.  The 
examiner found that the Veteran had a history consistent with 
gastroesophageal reflux, but with minimal symptoms.  

In June 2004, the Veteran complained to a care provider at a 
military medical facility that he had GERD symptoms with sour-
tasting burps, burning sensation in the chest, and occasional 
tightness in the chest that had been going on for about a month.  
He reported that there was some association with food, and that 
he had been taking Pepcid and Tums with incomplete relief.  The 
Veteran was seen again in August 2004, at which time he reported 
that recently prescribed Aciphex seemed to be working for his 
GERD.  He still complained of intermittent constipation and 
bloating.  

The report of a February 2005 VA examination shows that the 
Veteran complained of recurrent heartburn that had been present 
off and on since the early 1980s, and which was treated in the 
early years with over-the-counter medications only, and in recent 
years by a proton inhibitor, the name of which the Veteran could 
not recall.  The Veteran reported that he still had heartburn 
symptoms almost daily, often after meals, but more frequently 
awakening him from sleep during the night.  The symptoms 
reportedly lasted anywhere from a few minutes to an hour, usually 
relieved relatively quickly by the use of over-the-counter 
antacids.  He reported that he had learned to avoid greasy and 
spicy foods.  

The report of an April 2009 VA examination reveals that the 
Veteran complained of GERD symptoms consisting of epigastric 
burning, a sour taste in the posterior pharynx, abdominal 
bloating, and dyspepsia (impairment of the function of 
digestion).  Nexium reportedly helped.  Symptoms reportedly were 
experienced daily, lasting for several hours.  He reportedly 
slept with the head of his bed elevated, and denied any activity 
restrictions related to his GERD symptoms.  

The Veteran's GERD disability has been evaluated by analogy to 
Diagnostic Code 7346, hiatal hernia.  38  C.F.R. § 4.114.  Under 
Diagnostic Code 7346, a 10 percent rating is for application when 
there are two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is for 
application when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent rating, the highest 
available, is for application when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

Here, the Board can find no medical evidence suggesting that an 
initial compensable rating is warranted.  As noted, the February 
2003 VA examination revealed that the Veteran complained of 
frequent heartburn and gas in the past that was relieved by over-
the-counter antacids.  The Veteran was able to avoid most of his 
symptoms simply by avoiding hot spicy foods.  The Veteran's 
complaint of heartburn (pyrosis) is the only one of the several 
listed in the rating criteria above, two of which are required 
for a compensable, 10 percent, rating.  

The Veteran was awarded a 10 percent rating, effective August 13, 
2004, based on the evidence of record beginning on that date.  
While the RO cited the August 13, 2004 date as the date on which 
"the evidence clearly supports assignment of the increase 
evaluation," the Board fails to see that this evidence supports 
the 10 percent rating, because there is no showing of two or more 
of the symptoms for the 30 percent evaluation.  As noted, the 
Veteran has complained of several symptoms that together 
represent heartburn (pyrosis), but not any other of the symptoms 
that define the 30 percent rating.  There were no complaints of 
dysphagia (difficulty swallowing), regurgitation, or substernal, 
arm, or shoulder pain productive of considerable impairment of 
health.  

The recently reported April 2009 VA examination also fails to 
show that the Veteran's symptoms warrant even the 10 percent 
rating assigned.  The Veteran complained of GERD symptoms 
consisting of epigastric burning, a sour taste in the posterior 
pharynx, abdominal bloating, and dyspepsia (impairment of the 
function of digestion), but not two of the three symptoms 
required for award of the 10 percent rating.  

Because the evidence does not support even the assigned 10 
percent rating, the Board finds that a still higher, 30 percent, 
rating is not warranted.  Accordingly, the claim is denied.  
Extraschedular consideration is not warranted because the Veteran 
has denied any activity restrictions related to his GERD 
symptoms.  

IV.  Left leg radiculopathy

The Veteran's STRs contain no mention of left leg numbness and 
tingling below the knee.  As noted, the February 2003 VA 
examination reported complaints of chronic lumbosacral with 
symptoms of radiculopathy, but a normal examination.  A May 2004 
examination report from a military hospital reported complaints 
of low back pain on the left side to the middle calf.  The 
examiner assessed low back pain with radiculopathy.  

An October 2004 report from the Low Country Medical Group 
reported the findings of an MRI and bilateral lower extremity 
EMGs and nerve conduction studies.  A letter accompanying the 
report noted that the results of the studies demonstrated chronic 
left L5 and S1 radiculopathy.  A February 2005 VA examination 
reflected the findings of these tests.  

As previously noted, the Veteran was granted a separate 
compensable evaluation for left leg radiculopathy in March 2005, 
rated as 10 percent disabling, effective from September 1, 2002, 
the date following retirement from service.  The rating was based 
on the above medical evidence.  He has appealed the 10 percent 
evaluation.  

The report of a December 2005 VA examination revealed that the 
Veteran reported numbness and tingling in the lateral aspects of 
his leg.  A January 2006 VA addendum opined that it was less 
likely as not that the Veteran's sensory polyneuropathy of the 
bilateral legs was secondary to his back disability.  

Of record is the report of nerve conduction studies (NCSs) 
conducted in May 2008.  The report noted moderate sensory-motor 
polyneuropathy in the legs with axonal features, with interval 
worsening compared to a NCS performed in September 2004.  Also 
reported were bilaterally absent lateral femoral cutaneous 
responses supportive but not diagnostic (in light of 
polyneuropathy) for a clinical diagnosis of meralgia 
paresthetica.  Also noted was chronic left L5 motor radiculopathy 
(as seen on September 28, 2004).  An EMG study was reported to be 
normal.  

The report of an August 2008 office visit to Coastal Neurology of 
Beaufort, South Carolina, reported the Veteran's symptoms of 
polyneuropathy with axonal features on the studies reported in 
May 2008.  This report noted that the Veteran complained of 
symptoms including numbness in the feet and some tingling, and at 
times burning sensations, in the legs and arms, including the 
upper part of the extremities.  The report assessed painful 
sensorimotor polyneuropathy.  

At his October 2007 hearing, the Veteran described his left leg 
radiculopathy as a sensation similar to a limb "falling 
asleep," a numbness and tingling, but that it takes longer to 
return to normal, requiring, sometimes, that he sit down.  

Finally, the VA medical examination given in April 2009, 
discussed earlier, described the evidence noted above, including 
the normal EMG study in May 2008.  

As noted in the introduction, the Court has indicated that a 
distinction must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's left leg 
radiculopathy claim as a claim for a higher evaluation of the 
original award, effective from the date of award of service 
connection.  

The veteran's radiculopathy of the left lower extremity has been 
evaluated utilizing the rating criteria found at Diagnostic Code 
8520, paralysis of the sciatic nerve.  Under Diagnostic Code 
8520, a 10 percent rating is for application when there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent rating 
is for application when there is moderate incomplete paralysis.  
A 40 percent rating is for application when there is moderately 
severe incomplete paralysis.  A 60 percent rating is for 
application when there is severe incomplete paralysis, with 
marked muscular atrophy.  Finally, an 80 percent rating is for 
application when there is complete paralysis of the sciatic nerve 
as evidenced by the foot dangling and dropping, no active 
movement possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

A note accompanying the rating criteria says, in part, that the 
term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.

Here, the Board finds that the medical evidence of record does 
not support a higher evaluation for this disability for any 
period of time since the original effective date.  First, as 
noted in the previous paragraph, the note accompanying the rating 
criteria states that, when the involvement is wholly sensory, 
which the evidence here shows, the rating should be for the mild, 
or at most, the moderate degree.  Nowhere are the terms "mild" 
or "moderate" defined in the context of Diagnostic Code 8520, 
and so the Board is required to evaluate the Veteran's symptoms 
based on subjective criteria.  That said, the Board finds that 
the evidence of record does not support a 20 percent evaluation 
for moderate incomplete paralysis.  This is so because the 
Veteran's complaints consistently have been that he experiences 
numbness and tingling below the left knee, without more.  At his 
hearing he described the sensation as being like the lower limb 
is "falling asleep," only lasting longer than normally 
experienced when a limb feels like it has fallen asleep.  The 
only averred consequence of this is that he sometimes has to sit 
down to let the sensation pass, otherwise he feels as though he 
might fall down.  Only rarely has the Veteran described a burning 
sensation or pain related to this disability.  Moreover, nowhere 
have there been descriptions by either the Veteran or his 
examiners that this disability has any debilitating effects.  
There has been no medical evidence of any muscular atrophy 
associated with this disability.  

Given such findings, the Board also finds that consideration of 
an extraschedular evaluation is not warranted.  As already noted, 
the Veteran has described sensory symptoms, which are 
contemplated by the rating criteria.  Consequently, there do not 
appear to be losses outside the functional deficits covered by 
the diagnostic criteria.  

In sum, the Board finds that the Veteran's disability picture as 
regards his left leg radiculopathy more nearly approximates the 
criteria required for the presently assigned 10 percent rating, 
and that a higher rating is not warranted.  38 C.F.R. § 4.7.


ORDER

Entitlement to higher initial ratings for degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling from 
September 1, 2002, and as 40 percent disabling from December 5, 
2005, are denied.  

Entitlement to higher initial ratings for gastroesophageal reflux 
disease, rated as noncompensably (zero percent) disabling from 
September 1, 2002, and as 10 percent disabling from August 13, 
2004, are denied.

Entitlement to a rating higher than 10 percent from September 1, 
2002, for radiculopathy of the left lower extremity is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


